Citation Nr: 1725625	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-27 648	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of overpayment of Department of Veterans Affairs (VA) compensation in the amount of $35,827.00, to include whether the overpayment was validly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968 and from February 1970 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision issued by the Committee on Waivers and Compromises (COWC) at the VA Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for waiver of overpayment of VA compensation in the amount of $31,911.00.  The Veteran disagreed with this decision in July 2011.  He perfected a timely appeal in September 2011.

In August 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ conduct an audit of the Veteran's VA disability compensation payments in order to determine the correct overpayment amount and then readjudicate his waiver request.  The September 2016 audit revealed that the correct overpayment amount was $35, 827.00 and the Veteran's waiver request was readjudicated in October 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  In a statement attached to a Standard Form 1199A, "Direct Deposit Sign-Up Form," dated on September 6, 1993, and date-stamped as received by the AOJ on September 17, 1993, the Veteran advised VA that it was using an incorrect Social Security Number (SSN) for him and provided his correct SSN.

2.  In statements on a VA Form 21-4138 dated on September 21, 2001, and date-stamped as received by the AOJ on September 27, 2001, the Veteran advised VA that it was using an incorrect SSN for him and provided his correct SSN.

3.  Information obtained from SHARE dated on October 16, 2001, indicates that AOJ personnel corrected the Veteran's SSN on that date.

4.  In a letter dated on May 6, 2010, the AOJ informed the Veteran that he continued to received non-service-connected disability pension benefits under an incorrect SSN and proposed terminating these benefits effective January 1, 2008, which would result in an overpayment; this letter used an incorrect SSN for the Veteran.

5.  In a letter dated on September 27, 2010, the AOJ informed the Veteran that his non-service-connected disability pension benefits were stopped effective January 1, 2008, which created an overpayment; this letter used an incorrect SSN for the Veteran.

6.  VA's Debt Management Center (DMC) notified the Veteran in a letter dated on October 9, 2010, that an overpayment of $31,911.00 had been created; this letter used the Veteran's correct SSN.

7.  The Veteran reported on his VA Form 21-5655 dated on October 18, 2010, and date-stamped as received by VA on December 6, 2010, that his only sources of income were his VA compensation and Social Security benefits; he alleged that recouping his overpayment of VA compensation would create a significant financial hardship for him.

8.  In an audit completed pursuant to the Board's August 2014 remand in September 2016, the AOJ recalculated the Veteran's remaining overpayment of VA compensation in the amount of $35,827.00.

9.  The Veteran timely notified VA of his correct SSN and timely requested that VA stop using an incorrect SSN for his VA compensation payments.

10.  VA demonstrated significant fault by in the creation of the indebtedness.

11.  Denial of the Veteran's waiver request violates the principles of equity and good conscience and likely would create a significant financial hardship.


CONCLUSION OF LAW

The overpayment of VA disability compensation in the amount of $35,827.00 was not validly created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  The Board notes that the VCAA and its implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2014).

The Veteran contends that he is entitled to a waiver of overpayment of VA compensation in the amount of $35,827.00 which was paid to him under an incorrect Social Security Number (SSN).  The Veteran essentially contends that, because he notified VA of his correct SSN in 1993 and in 2001, any subsequent overpayment was not his fault and he is entitled to waiver of recovery of this overpayment.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's request for waiver of overpayment of VA compensation in the amount of $35,827.00 because this overpayment was not properly created.  The Veteran essentially disputes the validity of the debt that was created and asserts that he was not at fault in creating this overpayment.  The record evidence supports the Veteran's assertions that the overpayment of VA disability compensation benefits in the amount of $35,827.00 was not properly created and he is entitled to waiver of recovery of overpayment.  The Board notes initially that, despite the AOJ's referral of this matter to VA's Office of Inspector General (OIG) on the basis of an allegation of fraudulent receipt of duplicate VA benefits by the Veteran, there is no indication of fraud, misrepresentation, or bad faith on his part.  (The Board observes parenthetically that the OIG declined to take action on the AOJ's referral on the basis of an allegation of fraudulent receipt of duplicate VA benefits by the Veteran although the OIG did not specify why it declined to take action.)  On the contrary, the Board commends the Veteran for notifying VA as early as September 1993 that VA was using an incorrect SSN for him and pointing out the error on his VA benefit checks.  

As noted above, in a statement attached to a Standard Form 1199A, "Direct Deposit Sign-Up Form," dated on September 6, 1993, and date-stamped as received by the AOJ on September 17, 1993, the Veteran stated that the SSN on his "disability check" was incorrect and provided his correct SSN.  As also noted above, in statements on a VA Form 21-4138 dated on September 21, 2001, and date-stamped as received by the AOJ on September 27, 2001, the Veteran again advised VA that it was using an incorrect SSN for him and provided his correct SSN.  Information obtained from SHARE dated on October 16, 2001, indicates that AOJ personnel corrected the Veteran's SSN on that date.

Given that VA was on notice as to the erroneous SSN it was using to pay compensation to the Veteran as early as September 1993, it is not clear to the Board why an overpayment of VA compensation was created in approximately 2008-2010 and again in 2014, leading to the recalculated total overpayment in the amount of $35,827.00 when the AOJ completed an audit of payments made to the Veteran in September 2016, or 23 years after the Veteran initially notified VA that it was using an incorrect SSN to pay him compensation.

The AOJ compounded its error in not correcting the Veteran's SSN in all relevant VA systems when notified of this problem in September 1993 and in September 2001 by using an incorrect SSN for the Veteran in correspondence mailed to him during the pendency of this appeal.  For example, in a letter dated on May 6, 2010, the AOJ informed the Veteran that he continued to receive non-service-connected disability pension benefits under an incorrect SSN and proposed terminating these benefits effective January 1, 2008, which would result in an overpayment.  And in a letter dated on September 27, 2010, the AOJ informed the Veteran that his non-service-connected disability pension benefits were stopped effective January 1, 2008, which created an overpayment.  Both of these May and September 2010 letters used an incorrect SSN for the Veteran which he had corrected in September 1993 and in September 2001.  It is not clear to the Board how an overpayment of VA compensation in the amount of $35,827.00 was created several decades after the Veteran properly notified VA that it was using an incorrect SSN to pay him compensation and why the AOJ did not correct the Veteran's SSN in 1993 or in 2001 when he advised VA to do so.

The AOJ compounded its error in using an incorrect SSN for the Veteran again in September 2014 by adjusting his award of non-service connected disability pension and continuing to pay him this adjusted award using an incorrect SSN.  It appears that the AOJ did not realize its second error of adjusting the Veteran's award using an incorrect SSN until conducting the September 2016 audit of payments made to him which the Board directed in its August 2014 remand.  A review of September 2016 correspondence sent to the Veteran by the AOJ indicates that his award under an incorrect SSN was adjusted in September 2014 and resulted in the current calculated overpayment in the amount of $35,827.00.  It is not clear to the Board why the AOJ did not correct the Veteran's SSN when it adjusted his award in September 2014.

Having reviewed the record evidence, the Board finds it reasonable to infer that the Veteran timely notified VA of his correct SSN and timely requested that VA stop using an incorrect SSN for his VA compensation payments in September 1993 and in September 2001.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Board also finds it reasonable to infer that, by not correcting the Veteran's SSN in 1993, 2001, 2010, and in 2014 after being notified of this error several decades earlier, VA demonstrated significant fault in the creation of the indebtedness.  Id.

The Board acknowledges that a review of the Veteran's December 2010 VA Form 5655, "Financial Status Report," shows that his monthly income does not exceed his monthly expenses.  His total monthly net income was calculated at $1,547.00 in VA and Social Security benefits and his total monthly expenses were calculated at $1,147.40.  It is not clear from a review of this form, however, whether the Veteran calculated his monthly VA benefits based only on those benefits to which he was entitled (and awarded under his correct SSN) or if he included additional benefits to which he was not entitled (and awarded under an incorrect SSN).  The Veteran reported no assets except for a 2003 automobile and a bank account with $100.00 in it.  He also reported $92.40 in monthly installment contracts and other debts.  The Veteran stated on this form that, if his VA benefits were "stopped," his monthly income would be $562.00 which is far less than his calculated monthly expenses.  He asserted correctly that his overpayment had been created through VA error.  Having reviewed this form, the Board finds it reasonable to infer that a significant financial hardship likely would be created by collecting on the Veteran's debt to VA particularly in light of VA's failure to correct his SSN (after the Veteran provided his correct SSN to VA on several occasions since 1993) and discontinue the erroneous award which created the overpayment.  Id.

The Board next notes that withholding of benefits or recovery would not nullify the objective for which benefits were intended.  After the Veteran promptly notified VA of the incorrect SSN in September 1993 and in September 2001 under which he apparently was being paid, the additional VA compensation that he received between approximately January 2008 and May 2010 was intended to compensate him for non-service-connected disability pension.  Although the Veteran received additional compensation to which he was not entitled between January 2008 and May 2010 and after this award apparently was adjusted in approximately September 2014, the Board again notes that significant fault in the payment of this additional compensation (and in the creation of this overpayment) lies with VA's apparent failure to correct his SSN when he advised VA to do so in September 1993 and in September 2001.

The Board also acknowledges that failure to make restitution would result in unfair gain to the debtor.  Again, the Veteran was not entitled to the additional VA disability compensation that he received (through no fault of his own) between 2008 and 2010.  Again, the fault for this unfair gain lies with VA's unexplained tardiness in correcting the Veteran's SSN and discontinuing the payments made under the incorrect SSN despite having several opportunities to do so since September 1993.  Finally, the Board notes that reliance on VA benefits did not result in relinquishment of a valuable right or incurrence of a legal obligation.  There is no evidence that the Veteran relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment while he was in receipt of additional VA disability compensation benefits to which he was not entitled between 2008 and 2010.

In summary, the Veteran contends that he is entitled to waiver of overpayment in the amount of $35,827.00 because this debt was not validly created.  He specifically contends that he timely notified VA that it was using an incorrect SSN for him and timely provided VA with his correct SSN several decades before this overpayment was created.  The Board agrees, finding that it would be against equity and good conscience to permit recovery of the overpayment of VA compensation benefits in the amount of $35,827.00 against the Veteran in this case.  He repeatedly notified VA of his correct SSN and that he was being paid under an incorrect SSN.  The Veteran cannot now be held responsible for the inexplicable 23-year delay by the AOJ and the DMC to discover this timely reported correction to his SSN, finally correct the Veteran's SSN and stop the erroneous VA compensation payment, creating the overpayment.  Thus, the Veteran's request for waiver of recovery of the overpayment of VA compensation benefits in the amount of $35,827.00 is granted.


ORDER

Entitlement to waiver of overpayment of VA compensation in the amount of $35,827.00 is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


